Citation Nr: 1201028	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for the service-connected low back strain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection for low back strain and assigned a noncompensable rating effective from September 4, 2007.  However, VA's Agency of Original Jurisdiction (AOJ) throughout the course of the appeal has been the RO in Roanoke, Virginia.

In March 2010 the RO increased the initial rating for the disability on appeal to 10 percent.  The Veteran has advised VA that she desires to pursue her appeal for an initial rating higher than 10 percent.  

In October 2009 the Veteran and her spouse testified before the RO's Decision Review Officer (DRO), and in August 2011 the Veteran and her spouse testified before the undersigned Acting Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  Transcripts of both hearings are of record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran was afforded a VA examination in March 2011 in which the examiner diagnosed degenerative joint disease (DJD) of the lumbosacral spine and right lower extremity (RLE) radiculopathy.  Thereafter, the Veteran testified before the Board that she has a disc disease that causes incapacitating episodes.  Because the previous diagnosis of RLE radiculopathy is consistent with possible disc disease, the Board finds further examination is required at this point to ascertain whether the Veteran has service-connected intervertebral disc syndrome (IVDS) that would arguably entitle her to alternative rating.

While the appeal is in remand status the Originating Agency should also obtain all relevant VA treatment records that are not already associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records relevant to the disability on appeal that are not already associated with the claims file.

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to assess the current severity of her service-connected lumbar spine disability.  The claims folders must be made available to and reviewed by the examiner.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  The examiner should list the Veteran's current diagnosis(es).  If the Veteran service-connected disability includes disability consistent with intervertebral disc syndrome, the examiner should detail how many weeks a year the disability requires physician prescribed best rest. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursions of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should describe any neurological impairment associated with the service-connected lumbar spine disability, to include diagnosis and severity in terms corresponding to the VA rating schedule.  

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any comorbid nonservice-connected disorders.

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until she is notified, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

